Order, Supreme Court, New York County (Carol Edmead, J.), entered on or about February 17, 2012, which granted defendant Guillermo Aboumrad’s motion to dismiss the complaint on the grounds of forum non conveniens, unanimously affirmed, without costs.
*574The motion court properly granted defendant’s motion to dismiss on the ground of forum non conveniens after considering the relevant factors (see Islamic Republic of Iran v Pahlavi, 62 NY2d 474, 479 [1984], cert denied 469 US 1108 [1985]). The transaction out of which this action arose, the opening of an account at Citigroup by the parties during their marriage, occurred in Mexico. The bank representative, the only witness from New York, traveled to the parties’ marital home in Mexico with the account documents where they were signed by plaintiff. Both parties to this action are residents of Mexico, many related documents are located in Mexico, and there are presently multiple actions pending between the parties in Mexico that may affect the determination of the instant action. In addition, plaintiff has not established that Mexico is not an adequate alternative forum for this dispute and defendant has shown that travel to New York would be unduly burdensome.
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Gonzales, P.J., Sweeny, Renwick, Manzanet-Daniels and Román, JJ.